Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The dependent claims 19-20 were not previously rejected under 112(a) as being directed to the combined species of paragraph 0033 and 0034 which are not described as usable together.  Note dependent claims 19 and 20 are not original claims.   See 37 CFR 1.112(a) below for further clarification.  

Information Disclosure Statement
The information disclosure statement filed February 24, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation No. 2 in the Non-Patent Literature Documents does not have a date of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: structure secured to the intake opening that reduces turbulence of air flow in the impeller housing in claim 7-9 and 11-17.
(A)	the claim limitation uses “structure” which is a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “funnel-like structure” is described with reference character 96 for achieving the claimed function.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 10 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 has been amended to combine two previously disclosed embodiments.  Namely, the embodiment where the impeller housing is configured to rotate about the axis of rotation and the embodiment where the gear teeth located on a portion of the exhaust chute enable the exhaust chute to selectively rotate at least about 180-degrees.  The two species are distinct and not originally disclosed as usable together, nor are the two distinct species obvious variants.  Note claim 18 did not require gear teeth, and the species explained in paragraph 0034 moves the exhaust chute over 180-degrees from ground level on the right side of to the ground level on the left side.  This is different than the species of the exhaust chute rotating at least 180-degrees about with rotation path.  The later species in described in paragraph 0033.
Note originally presented claim 10 had no dependent claims depending therefrom to support the newly claimed subject matter of amended claim 10.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 was amended to recite “a set of gear teeth located on a portion of the exhaust chute.”  Claim 20 depends from claim 10 and also requires “a set of gear teeth location on a portion of the exhaust chute.”  The examiner believes Applicant inadvertently amended claim 12 which depends from claim 7/11 to cancel subject matter which should have been cancel in claim 20 which depends from claim 10/19 instead.  
Claim 12 recites the limitation "the set of gear teeth" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 depends from indefinite claim 12 and fail to cure the deficiency thereof, and is accordingly likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,735,018 (Gallagher et al. hereinafter) in view of United States Patent Application Publication 2003/0082016 A1 (Eavenson et al. hereinafter).
	For claim 7, Gallagher et al. teach a blower for moving debris, the blower comprising: a frame 14; a surface engaging wheel 16 attached to the frame 14; a power source 18 attached to the frame; an impeller housing 20 attached to the frame 14, the impeller housing defining an intake opening 22 supported above the surface engaged by the surface engaging wheel; a structure 28a secured to the intake opening 22 (see FIG. 5) that reduces the turbulence of air flow into the impeller housing, and a guard 31 (see FIG. 5) over the structure 28a; an impeller 30 rotatably connected to the power source and positioned within the impeller housing 20; and an exhaust chute 24 attached to the impeller housing 20.
For claim 7, Gallagher et al. fail to teach the exhaust chute 24 selectively rotatable.
For claims 7 and 8, Eavenson et al. teach a blower, said blower comprising: a frame 12; a surface engaging wheel 14,16 attached to the frame 12; a power source 18 attached to the frame 12; an impeller housing 20 attached to the frame 12, the impeller housing defining an intake opening 22; an impeller 21 rotatably connected to the power source 18 and positioned within the impeller housing 
Because Gallagher et al. clears debris through an exhaust chute, and Eavenson et al. teach a selectively rotatable exhaust chute for the purpose of clearing debris through an angle up to 180 degrees, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust chute of Gallagher et al. to be selectively rotatable for the purpose of clearing debris through an angle up to 180 degrees.
For claim 9, Eavenson et al. teach in the paragraph 0021 disclosure a joystick (lever) wherein the joystick control is configured to rotate the exhaust chute 28. Paragraph 0020 already taught an angle of 180-degrees for the FIG. 3 species.
For claim 11, Eavenson et al. teach in the paragraph 0021 disclosure a joystick (lever) wherein the joystick control is configured to rotate the exhaust chute 28.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2003/0082016 A1 (Eavenson et al. hereinafter) in view of United States Patent No. 5,735,018 (Gallagher et al. hereinafter).
For claim 7, Eavenson et al. teach a blower, said blower comprising: a frame 12; a surface engaging wheel 14,16 attached to the frame 12; a power source 18 attached to the frame 12; an impeller housing 20 attached to the frame 12, the impeller housing defining an intake opening 22; an impeller 21 rotatably connected to the power source 18 and positioned within the impeller housing 20; and an exhaust chute 28 attached to the impeller housing 20, the exhaust chute 28 is selectively rotatable (see paragraph 0020).

For claim 7, Gallagher et al. teach a blower for moving debris, the blower comprising: a frame 14; a surface engaging wheel 16 attached to the frame 14; a power source 18 attached to the frame; an impeller housing 20 attached to the frame 14, the impeller housing defining an intake opening 22 supported above the surface engaged by the surface engaging wheel; a structure 28a secured to the intake opening 22 (see FIG. 5) that reduces the turbulence of air flow into the impeller housing, and a guard 31 (see FIG. 5) over the structure 28a; an impeller 30 rotatably connected to the power source and positioned within the impeller housing 20l and an exhaust chute 24 attached to the impeller housing 20.
Because Eavenson et al. and Gallagher et al. are both blowers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake of Eavenson et al. as taught by Gallagher et al. such that the intake opening has a structure secured to the intake opening that reduces the turbulence of air flow into the impeller housing, and a guard over the structure, for the purpose of increasing the efficiency of the blower and providing safety with the screen. 
For claim 8, Eavenson et al. teach the FIG. 3 species which allows for a rotation angle of the exhaust chute 28 180-degrees (see paragraph 0020). Note, the blower housing of FIG. 3 species is oriented different than the FIG. 1-2 species.
For claim 9, Eavenson et al. teach in the paragraph 0021 disclosure a joystick (lever) wherein the joystick control is configured to rotate the exhaust chute 28. Paragraph 0020 already taught an angle of 180-degrees for the FIG. 3 species.
For claim 11, Eavenson et al. teach in the paragraph 0021 disclosure a joystick (lever) wherein the joystick control is configured to rotate the exhaust chute 28.

Claims 12-13, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eavenson et al. in view of Gallagher et al. as applied to claim 7 above, and further in view of United States Patent No. 6,499,238 (Kluck et al. hereinafter).
For claim 12, Eavenson et al. teach the use of gears in transmitting the power to the exhaust chute 28 in paragraph 0021 but it is not clear if the gear teeth are located on a portion of the exhaust chute 28 that define the rotation path about which the exhaust chute is selectively rotatable in response to activation on the electrically-operated joystick control.
Kluck et al. teach an exhaust chute 10 for a blower having gear teeth 11 located on a portion of the exhaust chute 10 that define a rotation path about which the exhaust chute 10 is selectively rotated in response to activation from an electrically-operated joystick 15 for the purpose of rotating the exhaust chute.
Because Eavenson et al. already teach the use of gears for transmitting the power to the exhaust chute 28, and Kluck et al. show the use of gear teeth on an exhaust chute which is similarly rotated, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use gear teeth on the Eavenson et al. exhaust chute, as is suggested in Kluck et al. for the purpose of allowing the exhaust chute to selectively rotate by the means of the gears already disclosed in Eavenson et al.
For claim 13, Eavenson et al. further teach the use of an actuator (hydraulic or pneumatic cylinder) in paragraph 21 configured to rotate the exhaust chute 28. Kluck et al. similarly teach the use of a motor 30 to rotate the exhaust chute.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eavenson et al. in view of Gallagher et al. as applied to claim 7 above, and further in view of United States Patent Application Publication No. 2012/0198732 Al (Ferrell et al. hereinafter).
For claim 14, Eavenson et al. further teach the use of a manual lever 38 and a control rod 36 configured to rotate the exhaust chute 28 in response to a force from the manual lever 38. A control rod is rigid and therefore not the same as the claimed push-pull cable.
Ferrell et al. however show an equivalent flexible cable 36 used with a lever 34 to rotatably adjust an exhaust chute 18 of a blower. The flexible cable allows for a more versatile connection than a rigid rod.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Eavenson et al. to be a push-pull cable as taught in Ferrell et al. for the purpose of enabling a more versatile connection between the exhaust chute and the lever.

Claims 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,118,826 (Kaeser hereinafter) in view of United States Patent Application Publication 2003/0082016 A1 (Eavenson et al. hereinafter), and further in view of United States Patent No. 6,499,238 (Kluck et al. hereinafter).

For claim 10, Kaeser teaches a blower for moving debris, the blower comprising: a frame 12; a surface engaging wheel 14 attached to the frame 12; a power source 10 attached to the frame; an impeller housing 40 attached to the frame 12, the impeller housing defining an intake opening 68 supported; an impeller 60 rotatably connected to the power source and positioned within the impeller housing 40; an exhaust chute 72 attached to the impeller housing 40 and the impeller housing 40 is configured to rotate about the axis of rotation (see FIG. 1-2).
For claim 10, Kaeser fails to teach a set of gear teeth on the exhaust chute which the exhaust chute is selectively rotatable at least about 180-degrees.
Eavenson et al. teach a blower, said blower comprising: a frame 12; a surface engaging wheel 14,16 attached to the frame 12; a power source 18 attached to the frame 12; an impeller housing 20 attached to the frame 12, the impeller housing defining an intake opening 22; an impeller 21 rotatably connected to the power source 18 and positioned within the impeller housing 20; and an exhaust chute 28 attached to the impeller housing 20, the exhaust chute 28 is selectively rotatable (see paragraph 0020).
Because Kaeser clears debris through an exhaust chute, and Eavenson et al. teach a selectively rotatable exhaust chute for the purpose of clearing debris through an angle up to 180 degrees, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust chute of Kaeser to be selectively rotatable as taught by Eavenson et al. for the purpose of clearing debris through an angle up to 180 degrees.
Kluck et al. teach an exhaust chute 10 for a blower having gear teeth 11 located on a portion of the exhaust chute 10 that define a rotation path about which the exhaust chute 10 is selectively rotated in response to activation from an electrically-operated joystick 15 for the purpose of rotating the exhaust chute.
Because Kaeser and Eavenson et al. are blowers and Eavenson et al. already teach the use of gears for transmitting the power to the exhaust chute 28, and Kluck et al. show the use of gear teeth on an exhaust chute which is similarly rotated, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use gear teeth on the Eavenson et 

For claim 19, Eavenson et al. teach in the paragraph 0021 disclosure a joystick (lever) wherein the joystick control is configured to rotate the exhaust chute 28.

For claim 20, Eavenson et al. further teach the use of an actuator (hydraulic or pneumatic cylinder) in paragraph 21 configured to rotate the exhaust chute 28. Kluck et al. similarly teach the use of a motor 30 to rotate the exhaust chute.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser in view of Eavenson et al. in view of Kluck et al.  as applied to claim 10 above, and further in view of United States Patent Application Publication No. 2012/0198732 Al (Ferrell et al. hereinafter).
For claim 21, Eavenson et al. further teach the use of a manual lever 38 and a control rod 36 configured to rotate the exhaust chute 28 in response to a force from the manual lever 38. A control rod is rigid and therefore not the same as the claimed push-pull cable.
Ferrell et al. however show an equivalent flexible cable 36 used with a lever 34 to rotatably adjust an exhaust chute 18 of a blower. The flexible cable allows for a more versatile connection than a rigid rod.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Eavenson et al. to be a push-pull cable as taught in Ferrell et al. for the purpose of enabling a more versatile connection between the exhaust chute and the lever.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745